COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 RIVER MASCARI,                                                   No. 08-16-00279-CR
                                                  §
                        Appellant,                                       Appeal from
                                                  §
 v.                                                                210th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                        Appellee.                                 (TC # 20120D06121)
                                                  §

                                  MEMORANDUM OPINION

       River Mascari attempts to appeal the judgment adjudicating his guilt of burglary of a

building. Appellant waived his right to a jury and entered a negotiated guilty plea. The trial

court followed the plea bargain and placed Appellant on deferred adjudication community

supervision for five years. The State later filed a motion to adjudicate alleging that Appellant

had violated terms and conditions of community supervision. Appellant entered a negotiated

plea of true and the trial court assessed punishment in accordance with the plea agreement at

confinement for a term of eighteen months. We dismiss the appeal because the trial court’s

certification reflects that Appellant does not have a right to appeal.

       An appeal must be dismissed unless a trial court’s certification showing that the

defendant has the right of appeal has been made part of the record. TEX.R.APP.P. 25.2(d). The

trial court’s certification states that the case “is a plea-bargain case, and the defendant has NO
right of appeal.” We notified Appellant’s counsel that the trial court’s certification showed that

Appellant waived his right of appeal and asked him to file a response. Counsel filed a response

stating that Appellant does not have the right of appeal. We have reviewed the record and find

that the record supports the trial court’s certification that Appellant does not have a right of

appeal. Consequently, we are required to dismiss this appeal. See TEX.R.APP.P. 25.2(d); Chavez

v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006). The appeal is dismissed.


January 25, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                              -2-